UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                    ORDER
             -against-
                                                                18 Cr. 37 (PGG)
OVIDIO OCHOA,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The Bureau of Prisons, Metropolitan Correctional Center (“MCC”), is hereby

ORDERED to provide Defendant Ovidio Ochoa (Register No. 86074-054) with appropriate

eyeglasses and a hearing aid. The U.S. Attorney’s Office is directed to deliver this Order to the

appropriate personnel at the MCC.

Dated: New York, New York
       November 8, 2019
